IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                   :
                                               :    No. 738 C.D. 2019
              v.                               :
                                               :    Submitted: May 11, 2020
2012 Mazda 323 Sedan                           :
VIN #JM1BL1VF8C1514566                         :
                                               :
Appeal of: Irena Swiatek                       :


BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                                   FILED: June 30, 2020


              Irena Swiatek (Swiatek) appeals from the June 21, 2018 order of the
Court of Common Pleas of Carbon County (trial court), which granted the forfeiture
petition of the Commonwealth seeking to obtain possession of and title to a vehicle
under the act that was commonly referred to as the Controlled Substances Forfeiture
Act (Former Forfeiture Act).1 On appeal, Swiatek contends that the trial court erred

       1
          The Former Forfeiture Act, formerly 42 Pa.C.S. §§6801-6802, was repealed by our
General Assembly by the Act of June 29, 2017, P.L. 247, effective July 1, 2017. The current
Forfeiture Act is codified at sections 5801 through 5808 of the Judicial Code, 42 Pa.C.S. §§5801-
5808. Because the Commonwealth filed its forfeiture petition prior to the effective date of the
current Forfeiture Act, we apply the provisions of the Former Forfeiture Act. See Commonwealth v.
$182.00 Cash (Pa. Cmwlth., No. 299 C.D. 2017, filed September 12, 2018) (unreported), slip op. at
1 n.1 (applying the Former Forfeiture Act because it was in effect during the forfeiture proceedings
before the court of common pleas); Commonwealth v. $997.00 ex rel. Woodard (Pa. Cmwlth., No.
(Footnote continued on next page…)
in failing to find that she was not the lawful owner of the vehicle and rejecting her
“innocent owner” defense. Upon review, we affirm.
                On June 6, 2017, the Commonwealth filed a forfeiture petition, asserting
that Nicole Kwasniak (Defendant) utilized a grey 2012 Mazda 323 Sedan (the
Vehicle) for transport or sale, or to facilitate the transfer or sale, of a controlled
substance in violation of The Controlled Substance, Drug, Device and Cosmetic Act
(Drug Act).2 (Reproduced Record (R.R.) at 1a-17a.) Swiatek, who is Defendant’s
mother, filed an answer on June 29, 2017, arguing that she (Swiatek) was the
registered and title owner of the Vehicle and asserting an “innocent owner” defense.
(R.R. at 18a-20a.) On March 20, 2018, the trial court convened a hearing.
                At the hearing, the Commonwealth introduced the testimony of Officer
Tyler Meek of the Mahoning Township Police Department. In general, Officer Meek
provided testimony regarding his interaction with Defendant on April 20, 2017, while
she was asleep in the Vehicle at a McDonalds’ parking lot, and the drugs that he
obtained from her person. (R.R. at 38a-46a.) On cross-examination, Officer Meek
stated that he checked the Vehicle’s registration through the police database and
confirmed that the Vehicle was registered to Swiatek.                 (R.R. at 41a-42a.)       The
Commonwealth also admitted into evidence a call summary report authored by
Officer Jason Helmer in 2016.             Although Officer Helmer did not testify at the


(continued…)

781 C.D. 2016, filed November 20, 2017) (unreported), slip op. at 1 n.1 (applying the Former
Forfeiture Act “because all relevant facts pertaining to this matter occurred prior to the [F]ormer-
Forfeiture Act’s repeal”); see also section 414(a) of the Commonwealth Court’s Internal Operating
Procedures, 210 Pa. Code §69.414(a).

       2
           Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§780-101 - 780-144.



                                                  2
hearing, counsel for Swiatek and the Commonwealth entered into a stipulation on the
record, in which they agreed that if Officer Helmer was called to testify, he would
testify consistent with the statements contained in the report. Most significantly, in
the report, Officer Helmer stated that Swiatek told him that she purchased the Vehicle
for Defendant. (R.R. at 65a-66a.)
              Swiatek testified that Defendant was her daughter and was 22 years old
at the time of the incident. Swiatek added that she and Defendant lived together at
Swiatek’s residence. Swiatek said that she secured a loan for the Vehicle in 2012 and
paid off the purchase price in March 2017 after making monthly payments for
approximately four years. According to Swiatek, she then received a certificate of
title for the Vehicle and was listed as the sole owner. Swiatek testified that she did
not know Defendant had drugs in her possession on April 20, 2017, and was unaware
that Defendant was involved with drugs. (R.R. at 46a-50a.) Swiatek stated that she
permitted Defendant to use the Vehicle because Defendant “took care of the house.”
(R.R. at 50a.)
              Following the hearing and submission of briefs by the parties, the trial
court issued the following findings of fact:

              1.    [Defendant] was charged with various violations of
              the [Drug Act,] namely Possession with Intent to Deliver a
              Controlled Substance, Simple Possession, and Possession of
              Drug Paraphernalia[3] . . . for an incident alleged to have
              occurred on April 20, 2017, in Mahoning Township,
              Carbon County, Pennsylvania.

              2.    At the time of the stop by [Officer Meek],
              [Defendant] was driving [the Vehicle].

       3
         Section 13(a)(30), (16), and (32) of the Drug Act, 35 P.S. §780-113(a)(30), (16), and (32),
respectively.



                                                 3
              3.    Located inside this vehicle and on the person of
              [Defendant] was 38.2 grams of crystal methamphetamine
              packaged in plastic baggies.

              4.     In addition, Officer Meek located a cell phone with a
              text that read, “Do you have a ball.”[4]

              5.    Swiatek is the titled and registered owner of the
              [Vehicle], having purchased it in 2012.

              6.   Swiatek, a truck driver by profession, was on the road
              on April 20, 2017.

              7.      Swiatek also owns a Mitsubishi vehicle.

              8.    Swiatek [gave] permission for [Defendant] to use the
              [Vehicle] because [Defendant] takes care of Swiatek’s
              house when she is away with work.

              9.     [Officer Helmer] was involved in an incident with
              [Defendant] and Swiatek in April 2016[,] during which
              Swiatek told Officer Helmer that [Defendant] had taken [the
              Vehicle]. Swiatek also stated that she purchased [the
              Vehicle] for [Defendant], that [Defendant] had permission
              to operate [the Vehicle,] and that the [V]ehicle was
              registered to Swiatek. Accordingly, [Officer] Helmer
              refused to pursue criminal charges against [Defendant] for
              unauthorized use or theft [of a vehicle].
(Order, 6/21/2018, at 3-4; Findings of Fact (F.F.) at 1-9.)
              Based on these findings, the trial court concluded that the
Commonwealth met its burden under the Former Forfeiture Act and established that
the Vehicle was a conveyance used or intended to be used to transport—or in any
manner facilitate the transportation of—a controlled substance. In so determining,
the trial court noted our case law holding that when an individual, such as Swiatek,

       4
          As the trial court noted, a “ball” is drug slang for a quantity of a controlled substance.
(Trial court op. at 6 n.6.)



                                                 4
possesses title to a vehicle, this fact, in and of itself, does not prove legal ownership
for purposes of the Former Forfeiture Act. The trial court concluded that, given the
credible evidence presented, Defendant, and not Swiatek, was the legal owner of the
Vehicle and exercised dominion and control over the Vehicle. Specifically, the trial
court determined that Defendant took care of Swiatek’s home and in consideration
thereof, Swiatek purchased the Vehicle for her.                   (Order, 6/21/2018, at 4-5;
Conclusions of Law (C.O.L.) at Nos. 1-10.)
               Having made these conclusions, the trial court determined that Swiatek
did not satisfy her rebuttal burden under the Former Forfeiture Act and failed to
demonstrate that she was the legal owner of the Vehicle. As such, the trial court
concluded that Swiatek could not assert an “innocent owner” defense and that the
burden of proof never shifted back to the Commonwealth to disprove the defense. Id.
               On appeal to this Court,5,6 Swiatek argues that the trial court erred in
finding that she was not the actual and true owner of the Vehicle because Swiatek
exercised dominion and control over it and only provided Defendant with permission
to use the Vehicle. We disagree.
               As an initial matter, there is no dispute that the Commonwealth
established that there was a substantial nexus between the controlled substance and


       5
           Approximately nine months after the trial court entered its order granting the
Commonwealth’s forfeiture petition, Swiatek filed a notice of appeal to this Court on March 29,
2019. Due to procedural irregularities and mishaps that are not relevant for purposes of this appeal,
in an order dated October 4, 2019, this Court concluded that an administrative breakdown caused
the delay in filing the notice of appeal and granted Swiatek permission to appeal nunc pro tunc.

       6
         In an appeal from a forfeiture proceeding, this Court reviews whether findings of fact made
by the trial court are supported by substantial evidence and whether the trial court abused its
discretion or committed an error of law. Commonwealth v. $11,600.00 Cash, U.S. Currency, 858
A.2d 160, 163 n.3 (Pa. Cmwlth. 2004).



                                                 5
the Vehicle. Hence, the burden of proof shifted to Swiatek to prove that she was “the
owner of [the] property,” here, the Vehicle. Former 42 Pa.C.S. §6802(j)(1); see also
Commonwealth v. $301,360.00 U.S. Currency, 182 A.3d 1091, 1097 (Pa. Cmwlth.
2018) (en banc).7        To establish ownership under the Former Forfeiture Act, a
petitioner “must have a possessory interest in the property with attendant
characteristics of dominion and control.” Shapley v. Commonwealth, 615 A.2d 827,
829 (Pa. Cmwlth. 1992). Notably, title and registration of a vehicle, while relevant
to the issue of ownership, are not sufficient by themselves to prove ownership under
the Former Forfeiture Act. Strand v. Chester Police Department, 687 A.2d 872, 876
(Pa. Cmwlth. 1997); In re One 1988 Toyota Corolla, 675 A.2d 1290, 1296 (Pa.
Cmwlth. 1996).
               In Commonwealth v. One 1988 Suzuki Samurai, 589 A.2d 770 (Pa.
Cmwlth. 1991), this Court held that an individual holding registration and title to a
vehicle was not the owner of the vehicle under the Former Forfeiture Act. There, the
evidence showed that the individual, a mother, bought the vehicle as a gift for her
daughter; the daughter picked out the vehicle’s features, including color, transmission
type, and accessories; and the mother had no significant contact with the vehicle after
the purchase. On these facts, we concluded that the daughter was the legal owner of
the vehicle, even though the vehicle was registered in the mother’s name and the
mother possessed title to the vehicle.



       7
          In the event a petitioner can prove that he or she “is the owner of the property,” former 42
Pa.C.S. §6802(j)(1), and “lawfully acquired the property,” former 42 Pa.C.S. §6802(j)(2), the
petitioner can demonstrate that he or she is an “innocent owner” by proving that “the property was
unlawfully used or possessed by [another] person,” and “the unlawful use or possession was without
his [or her] knowledge or consent.” Former 42 Pa.C.S. §6802(j)(3).



                                                  6
              In its opinion, the trial court offered the following rationale in support of
its decision, stating that it

              concluded that Swiatek’s daughter, [Defendant], was the
              “legal owner” of the [Vehicle]. The testimony presented
              indicated that Swiatek was an “over the road” truck driver
              who was not home for meaningful stretches of time.
              [Defendant] took care of her mother’s home and in
              consideration thereof, Swiatek purchased the [Vehicle] for
              her. [Defendant] was the primary user of the [Vehicle].

              Additionally, there was an incident that occurred . . . in
              April 2016 involving that same vehicle. In that incident,
              Swiatek admitted to Officer [] Helmer that she purchased
              [the Vehicle] for [Defendant], despite holding title to [the
              Vehicle].

              Further, the facts established that [Defendant] was
              exercising dominion and control over the [V]ehicle on the
              date she was arrested and found in possession of 38.2 grams
              of methamphetamine . . . .

              [T]he Commonwealth’s evidence established the fact that
              [Defendant], and not Swiatek, was the true “legal owner” of
              the [] [V]ehicle . . . .
(Trial court op. at 6.)
              Upon review, we conclude that this case falls within the rubric of our
holding in One 1988 Suzuki Samurai. Throughout her brief, Swiatek attempts to
distinguish One 1988 Suzuki Samurai on the basis that, unlike the evidence in that
case, here there was no evidence that Defendant picked the type and make of the
Vehicle or that Swiatek did not have substantial contact with the Vehicle following
its purchase. We are not persuaded.
              In One 1988 Suzuki Samurai, the predominate factor sustaining
forfeiture was the fact that the mother purchased the vehicle as a gift for her daughter.
Similarly, here, the facts as found by the trial court demonstrate that Swiatek

                                             7
purchased the Vehicle for Defendant in exchange for Defendant’s services with
respect to Swiatek’s house. Because the transaction in this case was contractual in
nature, being a bargained for exchange that was supported by consideration, the trial
court could reasonably infer that Defendant was the legal owner of the Vehicle
unconditionally and without qualification. Moreover, Swiatek was often away from
home for lengthy periods of time; Defendant operated the Vehicle on a routine basis
and was its primary user; and Swiatek was the registered owner of a Mitsubishi
vehicle. From these facts, the trial court could reasonably infer, akin to the situation
in One 1988 Suzuki Samurai, that Swiatek did not use or rely upon the Vehicle in any
meaningful manner. This inference, when combined with the other credible evidence
of record, supports the trial court’s finding that Defendant exercised domain and
control over the Vehicle. Therefore, we conclude that the trial court did not err in
finding that Defendant was the legal owner of the Vehicle for purposes of the Former
Forfeiture Act.8
               In her brief, Swiatek stresses her testimony that she was the owner of the
Vehicle, assumed responsibility for its maintenance, and had total control as to when
or if Defendant could drive it. Swiatek also highlights what she perceives to be
weaknesses in the Commonwealth’s proof and contests the reliability of Officer
Helmer’s 2016 call summary report. However, in a forfeiture case where, as here, a
court of common pleas conducts a bench trial, the court is the fact-finder and has the
sole power to weigh the evidence, make credibility determinations, and draw any

       8
           Because the trial court correctly concluded that Swiatek failed to establish that she was the
legal owner of the Vehicle, the trial court was also correct in concluding that there was no need for
it to delve into the issue of whether Swiatek was an “innocent owner.” See supra note 7; cf. Shapley
v. Commonwealth, 615 A.2d 827, 829 (Pa. Cmwlth. 1992) (concluding that where the trial court
properly determined that the defendant, and not the appellant, was the legal owner of the vehicle,
the trial court did not err in ordering forfeiture despite the appellant’s claim that he was the owner).



                                                   8
reasonable inferences from the evidence.          Commonwealth v. $9,000.00 U.S.
Currency, 8 A.3d 379, 383 n.6 (Pa. Cmwlth. 2010). As an appellate court, we will
overturn a trial court’s credibility and/or weight determination “if it is arbitrary and
capricious,” Casne v. Workers’ Compensation Appeal Board (STAT Couriers, Inc.),
962 A.2d 14, 19 (Pa. Cmwlth. 2008), or upon “a showing of manifest
unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of support as
to be clearly erroneous.” In re Appeal of the Board of Auditors of McKean Township,
201 A.3d 252, 261 (Pa. Cmwlth. 2018) (internal citation omitted); see also
Commonwealth v. Williams, 198 A.3d 1181, 1186 (Pa. Super. 2018).                Because
Swiatek challenges the trial court’s credibility and weight determinations, and has
failed to establish that these determinations were made in error under the standard
enunciated above, we are constrained to conclude that her arguments lack merit.
             For these reasons, we conclude that the trial court did not err in
determining that the Commonwealth met its burden of proof and in ordering
forfeiture of the Vehicle. Accordingly, we affirm.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania          :
                                      :    No. 738 C.D. 2019
            v.                        :
                                      :
2012 Mazda 323 Sedan                  :
VIN #JM1BL1VF8C1514566                :
                                      :
Appeal of: Irena Swiatek              :


                                   ORDER


            AND NOW, this 30th day of June, 2020, the June 21, 2018 order of
the Court of Common Pleas of Carbon County is hereby affirmed.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge